                   Case 13-11500-BLS         Doc 489       Filed 04/24/20        Page 1 of 15



                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF DELAWARE



In re: FENWICK AUTOMOTIVE PRODUCTS                     §         Case No. 13-11500- BLS
       LIMITED                                         §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that George L. Miller,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                              United States Courthouse
                                                824 North Market St.
                                                      3rd Floor
                                               Wilmington, DE 19801
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 9:00 AM on 06/03/2020 in
Courtroom 1, 6th Floor, United States Courthouse, 824 North Market St., Wilmington, DE 19801. If no
objections are filed, upon entry of an order on the fee applications, the trustee may pay dividends pursuant to
FRBP 3009 without further order of the Court.


Date Mailed: 04/24/2020                                    By:: /s/ George L. Miller
                                                                                       Trustee
George L. Miller
1628 John F. Kennedy Blvd.
Suite 950
Philadelphia, PA 19103
(215) 561-0950




UST Form 101-7-NFR (10/1/2010)
                  Case 13-11500-BLS              Doc 489        Filed 04/24/20         Page 2 of 15




                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


In re:FENWICK AUTOMOTIVE PRODUCTS                           §      Case No. 13-11500- BLS
      LIMITED                                               §
                                                            §
                                                            §
                      Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                    33,019,091.74
                 and approved disbursements of:                                    $                    31,328,664.68
                 leaving a balance on hand of1:                                    $                      1,690,427.06

            Claims of secured creditors will be paid as follows:

  Claim     Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  30RHI-A LPR SRL                      32,801.32                        0.00                       0.00                0.00
  61LHD-    Etiquetas y                14,207.88                        0.00                       0.00                0.00
  A         Envases del
            Norte, S.A. DE
            C.V.
  151S      Royal 4                    22,985.00                        0.00                       0.00                0.00
            Systems
  185A      De Lage                    35,864.04                        0.00                       0.00                0.00
            Landen
            Financial
            Services
  200A      De Lage                    48,209.14                        0.00                       0.00                0.00
            Landen
            Financial
  205S      Genuine Parts            385,651.80                         0.00                       0.00                0.00
            Company
  209       M And T Bank                     0.00                       0.00                       0.00                0.00
            (M&T Bank)
  210       M&T BANK                         0.00                       0.00                       0.00                0.00
  213       M&T BANK                         0.00                       0.00                       0.00                0.00
  215       M&T BANK                   44,146.69                  44,146.69                  44,146.69                 0.00
          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
                 Case 13-11500-BLS           Doc 489      Filed 04/24/20         Page 3 of 15




  Claim     Claimant          Claim Asserted       Allowed Amount of        Interim Payments to        Proposed
  No.                                                         Claim                       Date          Payment
  218       M&T BANK                      0.00                     0.00                      0.00          0.00
  224A      M&T BANK           59,064,404.16           25,842,813.26              25,842,813.26            0.00
  229       First Insurance          77,879.06               77,879.06                77,879.06            0.00
            Funding Corp

                                           Total to be paid to secured creditors:        $                   0.00
                                           Remaining balance:                            $           1,690,427.06

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                        Total           Interim     Proposed
                                                                      Requested       Payments to      Payment
                                                                                            Date
  Trustee, Fees - George L. Miller                                   833,611.24        543,637.26    289,973.98
  Trustee, Expenses - George L. Miller                                    10,799.59           0.00    10,799.59
  Accountant for Trustee, Fees - Miller Coffey Tate LLP             1,131,175.00 1,122,018.00          9,157.00
  Accountant for Trustee, Expenses - Miller Coffey Tate LLP                8,193.70      8,136.45         57.25
  Charges, U.S. Bankruptcy Court                                          19,250.00     19,250.00          0.00
  Other Chapter 7 Administrative Expenses - Rafko Holdings                27,303.74     27,303.74          0.00
  Inc.
  Other Chapter 7 Administrative Expenses - Flo-Pro, Inc.                  7,054.54      7,054.54          0.00
  Other Chapter 7 Administrative Expenses - Introcan, Inc.                12,933.90     12,933.90          0.00
  Other Chapter 7 Administrative Expenses - LH Distribution,              12,918.51     12,918.51          0.00
  Inc.
  Other Chapter 7 Administrative Expenses - Rafko                         14,923.88     14,923.88          0.00
  Enterprises, Inc.
  Attorney for Trustee Fees (Other Firm) - Morris Nichols Arsht      131,974.25        131,974.25          0.00
  & Tunnell LLP
  Attorney for Trustee Fees (Other Firm) - Ciardi Ciardi & Astin          91,000.00     91,000.00          0.00
  PC
  Attorney for Trustee Fees (Other Firm) - Cozen O'Connor           1,604,907.10 1,568,097.50         36,809.60
  Attorney for Trustee Fees (Other Firm) - LUIS ENRIQUE                        0.00           0.00         0.00
  GUERRA RODRIGUEZ
  Attorney for Trustee Expenses (Other Firm) - Morris Nichols              6,150.43      6,150.43          0.00
  Arsht & Tunnell LLP
  Attorney for Trustee Expenses (Other Firm) - Ciardi Ciardi &             1,047.31      1,047.31          0.00
  Astin PC




UST Form 101-7-NFR (10/1/2010)
                    Case 13-11500-BLS           Doc 489      Filed 04/24/20         Page 4 of 15




  Reason/Applicant                                                           Total            Interim      Proposed
                                                                         Requested        Payments to       Payment
                                                                                                Date
  Attorney for Trustee Expenses (Other Firm) - Cozen                      54,362.98         51,484.55       2,878.43
  O'Connor
  Attorney for Trustee Expenses (Other Firm) - LUIS                               0.00           0.00           0.00
  ENRIQUE GUERRA RODRIGUEZ
  On-line Auctioneer/Liquidator for Trustee Fees - TIGER                 546,293.83        546,293.83           0.00
  VALUATION SERVICES LLC
  On-line Auctioneer/Liquidator for Trustee Expenses - TIGER             486,442.22        486,442.22           0.00
  VALUATION SERVICES LLC
  Other Professional Fees - TIGER VALUATION SERVICES                      32,416.85         32,416.85           0.00
  LLC
  Other Professional Fees - Civil Action Group Ltd.                        1,781.10          1,781.10           0.00

                    Total to be paid for chapter 7 administrative expenses:                  $             349,675.85
                    Remaining balance:                                                       $           1,340,751.21

               Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim        Proposed
                                                                       Requested         Payments to    Payment
                                                                                         Date

                                                         None

                    Total to be paid for prior chapter administrative expenses:              $                   0.00
                    Remaining balance:                                                       $           1,340,751.21

                 In addition to the expenses of administration listed above as may be allowed by the Court,
        priority claims totaling $61,552.99 must be paid in advance of any dividend to general (unsecured)
        creditors.
                 Allowed priority claims are:
  Claim        Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                      of Claim                 to Date                 Payment
  2            Chezarae A.Yothers                               0.00                      0.00                  0.00
  2II          A.B. Plumbing Contractor,                        0.00                      0.00                  0.00
               Inc.
  3            Tina J. Rousseau                                 0.00                      0.00                  0.00
  4            Kenneth A. George                                0.00                      0.00                  0.00
  5            Travies L. George                                0.00                      0.00                  0.00
  6            Travies L. George                                0.00                      0.00                  0.00




UST Form 101-7-NFR (10/1/2010)
               Case 13-11500-BLS    Doc 489   Filed 04/24/20    Page 5 of 15




  Claim   Claimant                    Allowed Amount    Interim Payments       Proposed
  No.                                        of Claim             to Date       Payment
  7       Joshua J. Kneale                      0.00                0.00           0.00
  8       Karen S. Wright                       0.00                0.00           0.00
  9       Samantha J. Weaver                    0.00                0.00           0.00
  10      Daniel N Frey                         0.00                0.00           0.00
  11      Tina M. Snook                         0.00                0.00           0.00
  12      Charlotte A. Gunsallus                0.00                0.00           0.00
  13      Toni L. Amacher                       0.00                0.00           0.00
  14      Danny Smith                           0.00                0.00           0.00
  15      John Fye                              0.00                0.00           0.00
  16      DANIEL J. BARTHOLOMEW                 0.00                0.00           0.00
  17      Jason Rote                            0.00                0.00           0.00
  18      Brian M. Newman                       0.00                0.00           0.00
  19      James C. Watkins                      0.00                0.00           0.00
  20      Agnes R Neff                        380.00                0.00         380.00
  21      Maria De Lourdes Failla               0.00                0.00           0.00
  23      Phillip A. Yothers Jr                 0.00                0.00           0.00
  24P     Claudia Botsford                      0.00                0.00           0.00
  25      Debra K. Fultz                        0.00                0.00           0.00
  26      Thomas R. Brininger                   0.00                0.00           0.00
  27      Shirley M. Sampsel                    0.00                0.00           0.00
  29      Maria K. Kepler                       0.00                0.00           0.00
  30      Halley K. Irvin                       0.00                0.00           0.00
  31      Gary E. Kepler                        0.00                0.00           0.00
  32      Eric S. Eisenhower                    0.00                0.00           0.00
  33      Eric S. Eisenhower                    0.00                0.00           0.00
  34      Anthony J. Buck                       0.00                0.00           0.00
  35      David G. Houdeshell                   0.00                0.00           0.00
  36      Michael A. Tyger                      0.00                0.00           0.00
  37      John H. Heaton III                    0.00                0.00           0.00
  38      Sharon L. Masters                     0.00                0.00           0.00
  39      Susan Ann Confer                      0.00                0.00           0.00




UST Form 101-7-NFR (10/1/2010)
               Case 13-11500-BLS      Doc 489    Filed 04/24/20    Page 6 of 15




  Claim   Claimant                      Allowed Amount     Interim Payments       Proposed
  No.                                          of Claim              to Date       Payment
  42      Contrast Communications,                  0.00               0.00            0.00
          LLC
  44      Betsy Falls                               0.00               0.00            0.00
  46      Glenn P. Eckley Jr                        0.00               0.00            0.00
  48A     Partcraft, Inc                            0.00               0.00            0.00
  50A     Big Joe Lift Trucks, Inc.                 0.00               0.00            0.00
  51      Jeffery S. Snyder                         0.00               0.00            0.00
  54      Eugene E. Falls, Jr.                      0.00               0.00            0.00
  55      James A. Geyer                            0.00               0.00            0.00
  56      Raymond W. Watkins                        0.00               0.00            0.00
  58      Blanche E Ulrich                          0.00               0.00            0.00
  59      Carina Espinoza                           0.00               0.00            0.00
  60      Jeffery Sheaffer                          0.00               0.00            0.00
  62      Mynerva A Diaz                            0.00               0.00            0.00
  63      Eric Rathburn                             0.00               0.00            0.00
  64      Eric Rathburn Jr.                         0.00               0.00            0.00
  65      Ronald Lewis Kline                        0.00               0.00            0.00
  66      Robert P. Szostek                         0.00               0.00            0.00
  67      Peter J. Eyer                             0.00               0.00            0.00
  68      Walter W Richardson                       0.00               0.00            0.00
  70      Theresa L Dreistadt                       0.00               0.00            0.00
  73      Shyril Caris                              0.00               0.00            0.00
  74      Rick E. Keister                           0.00               0.00            0.00
  75      Kevin R Yearick                           0.00               0.00            0.00
  77      Piotr Klaczkowski                     7,528.89               0.00        7,528.89
  82      Sherry L. Andrus                          0.00               0.00            0.00
  84      Jeremy King                               0.00               0.00            0.00
  86      Morgan Stantz                             0.00               0.00            0.00
  91A     Florence Pryce                     12,475.00                 0.00       12,475.00
  92      David L. Williams                         0.00               0.00            0.00
  93      Cheryl Bellefontaine               10,636.50                 0.00       10,636.50
  94A     Duilia Pomazanskyj                 12,475.00                 0.00       12,475.00




UST Form 101-7-NFR (10/1/2010)
               Case 13-11500-BLS           Doc 489    Filed 04/24/20    Page 7 of 15




  Claim   Claimant                           Allowed Amount     Interim Payments       Proposed
  No.                                               of Claim              to Date       Payment
  95      Mary A. Hopfer                                 0.00               0.00            0.00
  96      Kelly L. Glozzer                               0.00               0.00            0.00
  97P     Robin L Cramer                                 0.00               0.00            0.00
  98      Richard E. Lamey                               0.00               0.00            0.00
  99A     Gemma Breczku                           12,475.00                 0.00       12,475.00
  100     Ronald S Stahl                                 0.00               0.00            0.00
  103     Robin L. Cramer                                0.00               0.00            0.00
  106     Gilbert F. Mundorff                            0.00               0.00            0.00
  107     Nicole A Stahl                                 0.00               0.00            0.00
  111     Raymond W. Watkins                             0.00               0.00            0.00
  114     Damien L. Sees                                 0.00               0.00            0.00
  119     Tracie L. Andrews                              0.00               0.00            0.00
  122A    Robert C Cronish                               0.00               0.00            0.00
  124     Brownie's Signs                                0.00               0.00            0.00
  125     Gregory A.McDermit                             0.00               0.00            0.00
  128     Robin E Wirth                                  0.00               0.00            0.00
  132     CLAIR A TROUTMAN                               0.00               0.00            0.00
  134     David A Camp                                   0.00               0.00            0.00
  142A    B and B Restoration                            0.00               0.00            0.00
  147P    Manpower Inc. of Altoona                       0.00               0.00            0.00
  152     Lu Zhichun                                 2,769.00               0.00        2,769.00
  153     James A Kramer                                 0.00               0.00            0.00
  159P    Henglong USA Corporation                       0.00               0.00            0.00
  161     Raymond Watkins                                0.00               0.00            0.00
  162     Megan Liegey                                   0.00               0.00            0.00
  167     Brownie's Signs                                0.00               0.00            0.00
  169A    Ken Shaw Lexus Toyota                          0.00               0.00            0.00
  171     Mark W. Reese                                  0.00               0.00            0.00
  174     Mary A. Hopfer                                 0.00               0.00            0.00
  187P    Shi Wei                                        0.00               0.00            0.00
  194P    Bill Murray & Associates, Inc.                 0.00               0.00            0.00
  198     Linda Lee Phillips                             0.00               0.00            0.00




UST Form 101-7-NFR (10/1/2010)
                     Case 13-11500-BLS            Doc 489       Filed 04/24/20       Page 8 of 15




  Claim        Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                        of Claim                 to Date                Payment
  240P         Qing Liu                                         516.62                     0.00                516.62
  248P         Canada Customs & Revenue                       2,245.11                     0.00              2,245.11
               Agency
  FICA         Internal Revenue Service -                        23.56                     0.00                 23.56
  ER           EFTPS - 941
  FUTA         Internal Revenue Service -                        22.80                     0.00                 22.80
               EFTPS - 940
  MEDI         Internal Revenue Service -                         5.51                     0.00                   5.51
  ER           EFTPS - 941

                                                   Total to be paid for priority claims:     $               61,552.99
                                                   Remaining balance:                        $            1,279,198.22

                The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).
                Timely claims of general (unsecured) creditors totaling $71,891,853.28 have been allowed
        and will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 1.8 percent, plus interest (if
        applicable).
               Timely allowed general (unsecured) claims are as follows:
  Claim        Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                        of Claim                 to Date                Payment
  1            MePush Technology                            20,138.10                      0.00                358.41
               Solutions
  4II          Fastenal Company                               1,113.70                     0.00                 19.82
  14II         A.B. Plumbing Contractor,                      1,763.31                     0.00                 31.38
               Inc.
  22           Premier Alliance Group, Inc                        0.00                     0.00                   0.00
  24U          Claudia Botsford                                   0.00                     0.00                   0.00
  26LHD        Yorkdale Volkswagen                              558.61                     0.00                   9.94
  27RHI        Steering Superstores                      1,422,045.23                      0.00             25,308.25
  28           Advics North America, Inc.                     8,935.40                     0.00                159.03
  28RHI        MM Knopf Auto Parts                       1,053,662.02                      0.00             18,752.11
  30RHI-       LPR SRL                                      32,801.32                      0.00                583.77
  B
  39REI        Kotec America Inc.                           11,295.40                      0.00                201.03
  40           Par International                              7,500.00                     0.00                133.49




UST Form 101-7-NFR (10/1/2010)
               Case 13-11500-BLS           Doc 489    Filed 04/24/20    Page 9 of 15




  Claim   Claimant                           Allowed Amount     Interim Payments       Proposed
  No.                                               of Claim              to Date       Payment
  41      Vaitheeswaran Ramaswamy                    7,376.00               0.00         131.27
  43      Jerrod Hunter-Smith                            0.00               0.00            0.00
  45      American Pacific Core, Inc                 9,817.50               0.00         174.72
  47      Premier Auto Parts LLC                     2,080.65               0.00          37.03
  48B     Partcraft, Inc                             4,335.35               0.00          77.16
  49      Quantum Automation                         2,683.04               0.00          47.75
  50B     Big Joe Lift Trucks, Inc.               23,669.60                 0.00         421.25
  52      LKQ Best Automotive                    154,905.60                 0.00        2,756.87
  53      Modern Electrical Contracting,             1,029.00               0.00          18.31
          Inc.
  57      Macomb Printing Inc. dba                10,909.22                 0.00         194.15
          Macomb Mar
  61      GCommerce Inc                              1,200.00               0.00          21.36
  61LHD- Etiquetas y Envases del                  14,207.88                 0.00         252.86
  B      Norte, S.A. DE C.V.
  69      Recycler Core Corporation,             281,060.86                 0.00        5,002.06
          Inc.
  71      BEARINGS 2000 SALES CO                  95,508.62                 0.00        1,699.77
  72      Southern California Material               7,618.15               0.00         135.58
          Handli
  76      Dale Adams Enterprises                  18,300.41                 0.00         325.69
  78      WJB Automotive Inc                      47,508.61                 0.00         845.51
  79      Northern California Labels Inc          26,245.43                 0.00         467.09
  80      W W Grainger, Inc.                         2,351.49               0.00          41.85
  81      Estes Express Lines                         548.01                0.00            9.75
  83      Total Auto Core Inc                     89,030.00                 0.00        1,584.47
  85      Westlake Manufacturing Inc.            994,173.17                 0.00       17,693.38
  87      BDO Canada LLP                         192,783.15                 0.00        3,430.98
  87REI   Toro Pallets Inc.                          5,700.00               0.00         101.44
  88      Motor Information Systems                  8,972.00               0.00         159.68
  89      ULINE                                       298.32                0.00            5.31
  90      Dixie Electric Ltd.                     84,154.00                 0.00        1,497.70
  91B     Florence Pryce                              943.61                0.00          16.79
  94B     Duilia Pomazanskyj                      43,013.49                 0.00         765.51




UST Form 101-7-NFR (10/1/2010)
              Case 13-11500-BLS         Doc 489     Filed 04/24/20   Page 10 of 15




  Claim   Claimant                         Allowed Amount     Interim Payments        Proposed
  No.                                             of Claim              to Date        Payment
  97U     Robin L Cramer                               0.00               0.00             0.00
  99B     Gemma Breczku                            5,525.00               0.00            98.33
  101     NO CLAIM FILED                               0.00               0.00             0.00
  102     NO CLAIM FILED                               0.00               0.00             0.00
  104     S&L International, Inc.                 17,564.00               0.00          312.59
  105     Brake Parts International            574,166.22                 0.00        10,218.48
  108     JilinDongguangAoweiAutomo            209,838.28                 0.00         3,734.51
          bileBrakeSystem
  109     Victory Packaging, L.P.                 79,133.83               0.00         1,408.35
  110     SoftChoice Corporation                   3,634.76               0.00            64.69
  112     Interparts Industries, Inc.          100,832.84                 0.00         1,794.53
  113     Wanxiang America                     419,482.66                 0.00         7,465.57
          Corporation
  115     FTE Automotive USA, Inc.           1,494,930.48                 0.00        26,605.40
  116     CTL North America Ltd.               223,098.53                 0.00         3,970.50
  117     US Customs and Border                        0.00               0.00             0.00
          Protection
  118     TS Express Logistics, Inc            284,389.57                 0.00         5,061.30
  120     Zhejiang Zhaofeng                  9,809,741.47                 0.00       174,584.77
          Mechanical & Elec
  121     Flux Branding                        121,117.10                 0.00         2,155.53
  122B    Robert C Cronish                        21,289.12               0.00          378.88
  123     Versa Fittings & Mfg. Inc.               5,002.50               0.00            89.03
  126     Haining Automann Parts                       0.00               0.00             0.00
          Co.,Ltd
  127     KML Bearing USA, Inc.                   76,653.55               0.00         1,364.21
  129     Private Disposal Systems                 2,208.27               0.00            39.30
  130     Wire Cloth Filter Mfg.Co.                 771.84                0.00            13.74
  131     Mifflin County Industrial                7,292.00               0.00          129.78
          Developme
  133     Dan's Auto Services                          0.00               0.00             0.00
  135     SS Components Ltd                       58,281.66               0.00         1,037.24
  136     Ametek Programmable                      1,619.93               0.00            28.83




UST Form 101-7-NFR (10/1/2010)
              Case 13-11500-BLS          Doc 489     Filed 04/24/20   Page 11 of 15




  Claim   Claimant                          Allowed Amount     Interim Payments       Proposed
  No.                                              of Claim              to Date       Payment
  137     Valeo Pyeong Hwa                    2,000,379.33                 0.00       35,600.91
          International Co.,
  138     Multi-Brake Supply, LLC                       0.00               0.00            0.00
  139     Dakar Inc.                                 569.52                0.00          10.14
  140     Leech Tishman Fuscaldo &                  4,276.60               0.00          76.11
          Lampl, LLC
  141     Equipment Depot, Ltd.                         0.00               0.00            0.00
  142B    B and B Restoration                       1,000.00               0.00          17.80
  143     Powermotive Industries                   21,135.70               0.00         376.15
  144     International Certification              13,848.10               0.00         246.46
          Service
  145     Hub Group Inc                         163,132.48                 0.00        2,903.28
  146     Versa Fittings & Mfg. Inc.                    0.00               0.00            0.00
  147U    Manpower Inc. of Altoona                      0.00               0.00            0.00
  148     Five 9 Inc.                               1,865.00               0.00          33.19
  149     Werner Enterprises Inc                398,392.38                 0.00        7,090.22
  150     Premier Alliance Group, Inc              22,152.01               0.00         394.24
  151U    Royal 4 Systems                            990.00                0.00          17.62
  154     Macro Professional Cleaning              10,812.90               0.00         192.44
          Service
  155     Strategic Information Group           175,578.82                 0.00        3,124.79
  156     Global Parts Source, Inc              213,520.37                 0.00        3,800.04
  157     Matejcic Carr, Inc. dba MCI                   0.00               0.00            0.00
          Cores
  158     Matejcic Carr, Inc.                   477,928.65                 0.00        8,505.74
  159U    Henglong USA Corporation                 91,960.00               0.00        1,636.62
  160     Sandler Travis & Rosenberg                2,652.50               0.00          47.21
          PA
  163     Able Ribbon Technology, Inc.               774.88                0.00          13.79
  164     CNP Automotive Parts Inc              117,237.07                 0.00        2,086.48
  165     Elite Enterprise                      269,519.00                 0.00        4,796.65
  166     Transplace International              431,515.81                 0.00        7,679.72
  168     Dan's Auto Services                           0.00               0.00            0.00
  169B    Ken Shaw Lexus Toyota                     8,710.78               0.00         155.03




UST Form 101-7-NFR (10/1/2010)
              Case 13-11500-BLS            Doc 489     Filed 04/24/20   Page 12 of 15




  Claim   Claimant                            Allowed Amount     Interim Payments       Proposed
  No.                                                of Claim              to Date       Payment
  170     Staples                                     2,375.08               0.00          42.27
  172     KBF Print Technology                       69,618.45               0.00        1,239.01
  173     Atlantic Automotive                        14,440.00               0.00         256.99
          Enterprises, LL
  175     Claim Filed In Error                            0.00               0.00            0.00
  176     Resources Global                        311,685.64                 0.00        5,547.09
          Professionals
  177     Robic Group International                   6,777.64               0.00         120.62
  178     Dixie Electric                                  0.00               0.00            0.00
  179     Pratt Industries, Inc.                     43,351.95               0.00         771.54
  180     Equipos Electricos Garcia SA                    0.00               0.00            0.00
          DE CV
  181     Fisher Auto Parts Inc.                          0.00               0.00            0.00
  182     Exova Canada Inc.                            565.00                0.00          10.06
  183     LAP Co, Inc.                            565,067.00                 0.00       10,056.54
  184     Zhejiang Jishang Automobile                 8,250.75               0.00         146.84
          Compone
  185B    De Lage Landen Financial                   35,864.04               0.00         638.28
          Services
  186     Biochem Environmental                       1,945.68               0.00          34.63
          Solutions Inc
  187U    Shi Wei                                         0.00               0.00            0.00
  188     Bosda International Inc                         0.00               0.00            0.00
  189     Bosda International Inc               1,093,124.97                 0.00       19,454.43
  190     Xinchang Kaiyuan Automobile           1,174,555.08                 0.00       20,903.65
  191     BPS Cores, Inc.                         121,609.89                 0.00        2,164.30
  192     Zhejiang Jinhui Machine Co                 11,565.00               0.00         205.82
          Ltd
  193     Service Container Company,                 31,184.84               0.00         555.00
          LLC
  194U    Bill Murray & Associates, Inc.        1,100,000.00                 0.00       19,576.79
  195     Induclose Caps and Plugs Ltd               25,559.48               0.00         454.88
  196     Weaver Electrical Service Inc               7,829.25               0.00         139.34
  197     Lammbros Inc. dba Elder                    80,731.81               0.00        1,436.79
          Rubber Comp




UST Form 101-7-NFR (10/1/2010)
              Case 13-11500-BLS           Doc 489     Filed 04/24/20   Page 13 of 15




  Claim   Claimant                           Allowed Amount     Interim Payments        Proposed
  No.                                               of Claim              to Date        Payment
  199     Alixpartners Canada Inc.               631,737.35                 0.00        11,243.08
  200B    De Lage Landen Financial                  48,209.14               0.00          857.98
  201     Swiss Instruments Limited                  3,779.85               0.00            67.27
  202     Freudenberg-Nok General              1,964,226.49                 0.00        34,957.50
          Partnership
  203     Oetiker Inc                                1,188.00               0.00            21.14
  204     Cromac Inc                                49,574.82               0.00          882.29
  205U    Genuine Parts Company                          0.00               0.00             0.00
  206     M&T BANK                                       0.00               0.00             0.00
  207     M And T Bank (M&T Bank)                        0.00               0.00             0.00
  208     M And T Bank (M&T Bank)                        0.00               0.00             0.00
  211     M&T BANK                                       0.00               0.00             0.00
  212     YRC FRT                                105,992.54                 0.00         1,886.36
  214     M&T BANK                               712,000.00                 0.00        12,671.52
  216     Autozone Parts, Inc.                           0.00               0.00             0.00
  217     M&T BANK                               238,128.48                 0.00         4,237.99
  219     United Parcel Service                     19,962.47               0.00          355.27
          (Freight)
  220     Rebuilders Automotive Supply         2,369,476.00                 0.00        42,169.76
  221     Yusin Brake Corporation              2,329,584.06                 0.00        41,459.80
  222     Yun Sheng Industry Co., Ltd.         1,274,942.58                 0.00        22,690.26
  223     M&T BANK                                       0.00               0.00             0.00
  224B    M&T BANK                            33,221,590.90                 0.00       591,247.36
  225     M&T BANK                                       0.00               0.00             0.00
  226     M&T BANK                                       0.00               0.00             0.00
  227     Korea Trade Insurance                  965,262.28                 0.00        17,178.85
          Corporation (
  228     Korea Trade Insurance                  504,634.01                 0.00         8,981.01
          Corporation (
  246     Zones, Inc                                15,000.00               0.00             0.00
  249     Equipment Depot, Ltd.                      5,701.00               0.00          101.46
  250     Victory Packaging L.P.                    65,000.00               0.00         1,156.81
  251     Pratt Industries De Monterrey             25,000.00               0.00          444.93
          S De




UST Form 101-7-NFR (10/1/2010)
                Case 13-11500-BLS            Doc 489       Filed 04/24/20         Page 14 of 15



                   Total to be paid for timely general unsecured claims:                 $            1,279,198.22
                   Remaining balance:                                                    $                    0.00

           Tardily filed claims of general (unsecured) creditors totaling $11,715,147.67 have been
    allowed and will be paid pro rata only after all allowed administrative, priority and timely filed general
    (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
    percent, plus interest (if applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim    Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                    of Claim                 to Date                Payment
  230      Export Development Canada                    23,468.65                     0.00                       0.00
           (Assignee
  231      Penoco, Inc.                                       0.00                    0.00                       0.00
  232      Moran Industries, Inc.                       15,736.46                     0.00                       0.00
  233      Wickens Industrial Limited                     3,757.00                    0.00                       0.00
  234      Seojin Automotive Co., Ltd.                 290,146.16                     0.00                       0.00
  235      Modern Sales Co-Op                           29,339.13                     0.00                       0.00
  236      ABS Brake Systems Ltd                        73,521.25                     0.00                       0.00
  237      Servicios Ambientales                        11,600.00                     0.00                       0.00
           Mexicanos SA
  238      Seal & Design Inc.                             4,467.19                    0.00                       0.00
  239      Fedex Trade Networks                             895.37                    0.00                       0.00
  240U     Qing Liu                                       9,600.03                    0.00                       0.00
  241      PPL Electric Utilities                       30,023.30                     0.00                       0.00
  242      J&J Pallet Company, Inc.                     10,104.46                     0.00                       0.00
  243      Avante Naves Industriales,                5,859,699.64                     0.00                       0.00
           S.A. De
  244      Avante Inmuebles                          5,211,909.27                     0.00                       0.00
           Industriales, S.A.
  245      Zones, Inc                                   11,869.97                     0.00                       0.00
  247      Canada Customs & Revenue                    126,701.65                     0.00                       0.00
           Agency
  248U     Canada Customs & Revenue                       2,308.14                    0.00                       0.00
           Agency

                   Total to be paid for tardily filed general unsecured claims:          $                        0.00
                   Remaining balance:                                                    $                        0.00




UST Form 101-7-NFR (10/1/2010)
                Case 13-11500-BLS           Doc 489      Filed 04/24/20       Page 15 of 15



             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
    ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
    after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
    dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
    applicable).
             Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                              Allowed Amount       Interim Payments                Proposed
  No.                                                   of Claim                to Date                Payment

                                                     None

                                           Total to be paid for subordinated claims: $                        0.00
                                           Remaining balance:                        $                        0.00




                                                Prepared By: /s/ George L. Miller
                                                                                Trustee
    George L. Miller
    1628 John F. Kennedy Blvd.
    Suite 950
    Philadelphia, PA 19103
    (215) 561-0950




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
